Exhibit 10.9
CAPITALSOURCE INC.
First Amendment to Amended and Restated Employment Agreement

    This First Amendment to the Amended and Restated Employment Agreement
(“Amendment”) is entered into as of this 16th day of July, 2010 (the “Amendment
Effective Date”), by and between CapitalSource Inc. (the “Company”) and John K.
Delaney (“Executive”).

    WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement dated as of December 16, 2009 (the “Agreement”);

     WHEREAS, the Compensation Committee of the Board of Directors of the
Company and the Board of Directors of the Company each has determined that it is
in the best interests of the Company to amend the Agreement as set forth in this
Amendment; and

    WHEREAS, the Company and Executive desire to amend the Agreement as set
forth in this Amendment.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereby amend the Agreement as
follows:
     1. Term. Section 7(c) of the Agreement is hereby deleted in its entirety
and replaced with the following:
No Solicitation or Hiring of Employees. During the Employment Period and for a
period of two years from the Executive’s Date of the Termination, the Executive
shall not solicit, entice, persuade or induce, directly or indirectly, any
individual who is employed by the Employer or any Company Affiliate (or who was
so employed within 180 days prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the
Employer or any Company Affiliate, and the Executive shall not hire, directly or
indirectly, as an employee, consultant or otherwise, any such person. Anything
to the contrary notwithstanding, the Employer agrees that (i) the Executive’s
responding to an unsolicited request from any former employee of the Employer
for advice on employment matters; and (ii) the Executive’s responding to an
unsolicited request for an employment reference regarding any former employee of
the Employer from such former employee, or from a third party, by providing a
reference setting forth his personal views about such former employee, shall not
be deemed a violation of this Section 7(c). Notwithstanding the foregoing, this
Section 7(c) shall not preclude the Executive from soliciting for employment or
hiring any person who has been discharged by the Employer or any Company
Affiliate without cause.
2. Non-Competition. The definition of the “Non-Compete Period” is hereby deleted
in its entirety and replaced with the following:
“Non-Compete Period” means the period commencing on the Effective Date and
ending the later of December 31, 2010 or the Executive’s termination of service
as Executive Chairman.”
     3. Except as set forth in this Amendment, the Agreement shall remain
unchanged and shall continue in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
First Amendment to the Agreement, or have caused this Amendment to be duly
executed and delivered on their behalf.

         
 
  JOHN K. DELANEY    
 
       
 
  /s/ John K. Delaney    
 
       
 
       
 
  CAPITALSOURCE INC.    
 
       
 
  /s/ Steven A. Museles    
 
       
 
  By: Steven A. Museles    
 
  Its: Co-Chief Executive Officer    

2